DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 5-6, 9-14 and 16 are pending in the application.
Applicant filed the instant application on April 17, 2018, with two sets of claims that appear to be identical.
Applicant indicated continuation-in-part relationships between the instant application and four utility applications (U.S. Serial Nos. 15/194,441, 15/166,231, 15/200,697, and 15/945,234) and between the instant application and four design applications (U.S. Serial Nos. 29/564,197, 29/564,255, 29/564,262, and 29/564,270).  With the exception of U.S. Serial No. 15/945,234, none of the referenced applications disclose a system comprising at least an outside filter and an inside cartridge for a filter head within an appliance; a method of installing the same; or a system comprising at least a filter for installing outside an appliance and a bypass cap for installing on a filter head within the appliance. As such, the instant application’s claims have a priority date which corresponds to that of U.S. Serial No. 15/945,234, which was filed April 4, 2018.

Status of Specification and Drawings
Applicant filed the instant application on April 17, 2018, with two identical Abstracts; a set of Drawings and a set of amended Drawings; and an Original Specification and a Substitute Specification. The substantive amendment to the Drawings appears to be the addition of Figure 28, with the remaining amendments being editorial. The substantive amendment to the Original Specification appears to be the two paragraphs (identified in the Substitute Specification as Paragraphs [1049] and [1176]) referencing Figure 28, with the remaining amendments being editorial. Going forward, the Substitute Disclosure, as filed, will be referred to and will include the Abstract, Drawings as amended, the Substitute Specification, nd Original Claims 1-17. The U.S. publication (US-20180229163-A1, Aug. 16, 2018) is the Substitute Disclosure.

Response to Arguments
Regarding the rejections under § 103 – Applicant's arguments filed Dec. 30, 2020 have been fully considered but they are not persuasive.
Claim 1 is disclosed by Buchstab et al., in view of An et al. (see Rejection for Claim 1 below).  Claim 1 follows.
Claim 1.  A system comprising:
at least an outside filter that is for installing outside of an appliance, the outside filter being effective for removing heavy metals from water; and an inside cartridge for installing on a filter head that is within the appliance;
the inside cartridge including one or more surfaces, which when the inside cartridge is installed, holds at least one valve on the filter head open,
wherein the inside cartridge does not contain filter elements.

Applicant argues that Buchstab et al. does not disclose the Claim 1 limitations of:
an inside cartridge . . .
wherein the inside cartridge does not contain filter elements. 

because, “Paragraph [0014] of Buchstab et al. indicates that a filter with adsorption filtering may be not required in the refrigeration device. However, in such case, paragraph [0015] of Buchstab et al. indicates that leaving the mounting location of the water filter 4 in the refrigeration device unoccupied may be an option. This means there's no inside cartridge installed, which is required by amended claim 1. . . . Paragraphs [0014]-[0016] of Buchstab et al. further proposes to fit a particle filter (the water filter 4) at this position.” (See Applicant’s Remarks Pages 5-7)
These arguments are unpersuasive because, as Applicant points out, a filter element capable of “adsorption filtering may be not required in the refrigeration device” (see above paragraph for what Applicant points out). Specifically, Buchstab et al. discloses:
[0014] If the quality of the domestic water is so good that no adsorption filtering is necessary, or if an adsorption filter 27 is already connected in the domestic water system upstream of the refrigeration device, as shown in FIG. 1, a filter of this type is not required in the water supply line 5 of the refrigeration device itself. In such a case, instead of leaving the mounting location of the water filter 4 in the refrigeration device unoccupied, it is proposed to fit a particle filter at this position. . . .

[0016] A hollow cylindrical filter element 20 encloses the tube 15 inside the housing 14. The filter element 20 essentially consists of an inert, finely-porous material such as for instance a ceramic material which allows fine particles carried in the domestic water to penetrate the filter element and there to be deposited over a large volume. . . .

(See Buchstab et al. Figures 1-2 and [0015], line 1, and [0014]-[0016], emphasis added)

In other words, Buchstab et al. discloses that when the quality of domestic water does not require adsorption filtering, then the water filter 4 is left either “unoccupied” or occupied with filter elements to do “particle” filtering, see [0014], lines 1-8, where “particle” filtering is disclosed in [0016], lines 1-6. When the water filter 4 is left “unoccupied,” then, with the claim language in bold-faced font:
wherein the inside cartridge (inside cartridge is Figure 1’s “water filter 4” shown in Figure 2, see [0015], line 1) does not contain filter elements.
Regarding Applicant’s argument that Buchstab et al.’s Paragraph [0015] can only be interpreted to mean “there’s no inside cartridge installed,” Applicant is mistaken. Buchstab et al. clearly states (see [0014], lines 1-8, and Figures 1-2) that in the case where filtering “is not required” because “the quality of domestic water is so good,” the inside cartridge 13 can either be “unoccupied” or occupied by hollow cylindrical filter element 20, which filters “fine particles carried in the domestic water” (see [0016], lines 1- 6). In either case, the inside cartridge 13 is “screwed or locked into base 10,” as disclosed in Paragraph [0015], which Applicant is mistakenly interpreting.
These arguments are also unpersuasive because Buchstab et al., in view of An et al., discloses Claim 1, including the limitations under discussion. (See Rejection for Claim 1 below)

Response to Amendment
Drawings
The previous Objection to the Drawings is moot, since Claim 17 caused it, and Claim 17 was cancelled.

Specification
The previous Objection to the Specification is moot, since Claim 17 caused it, and Claim 17 was cancelled.

Claim Objections
Claim 6 was amended; Claim 7 was cancelled; Claim 14 was amended; and Claim 15 was cancelled.  The previous Objections for Claims 6-7 and 14-15 are withdrawn or moot.
Claim 14 is objected to because of the following.  Claim 14 recites “a fluid distributor” and should recite “the fluid distributor” in order to be consistent with the previously recited claim language. Appropriate correction is required.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.

Claim Rejections - 35 USC § 112
Claim 3 was amended; Claim 5 was amended; Claim 15 was cancelled; and Claim 17 was cancelled.  The previous rejections under § 112(b) for indefiniteness are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5-6, 9-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Buchstab et al. (US-20090277823-A1, Nov. 12, 2009), in view of An et al. (US-8398853-B2, Mar. 19, 2013).  Buchstab et al., in view of An et al., are hereinafter known as the Combination.
The claims are directed to a system.  The claim language is in bold-faced font.
Regarding Claims 1-3, 5-6 and 9-13 – Buchstab et al. discloses a system (Figure 1, [0009]) comprising:
at least an outside filter (outside filter is upstream adsorption filter 27, [0013]-[0014]) that is for installing outside of an appliance (Figure 1 “refrigeration device” with body 1, [0011]), the outside filter being effective for removing heavy metals from water, when the disclosed filter, i.e. upstream adsorption filter 27, is an “active carbon” adsorption filter (see [0005], and [0013]-[0014]) since active carbon adsorption filters inherently remove or “filter out from the water chlorine or other substances,” including the recited “heavy metals” (see Conclusion section below, LeBleu disclosing that active carbon adsorption filters inherently remove heavy metals); and
an inside cartridge (inside cartridge is Figure 1’s “water filter 4” shown in Figure 2, see [0015], line 1) for installing on a filter head (filter head including base area 3 “retainer” with base 10, see Figures 1-2 and [0015]) that is within the appliance, as shown in Figures 1-2;
wherein the inside cartridge (inside cartridge is Figure 1’s “water filter 4” shown in Figure 2, see [0015], line 1) does not contain filter elements, when the inside cartridge is “unoccupied,” as disclosed at [0014], lines 1-8.  Details follow.
Buchstab et al. discloses:
[0014] If the quality of the domestic water is so good that no adsorption filtering is necessary, or if an adsorption filter 27 is already connected in the domestic water system upstream of the refrigeration device, as shown in FIG. 1, a filter of this type is not required in the water supply line 5 of the refrigeration device itself. In such a case, instead of leaving the mounting location of the water filter 4 in the refrigeration device unoccupied, it is proposed to fit a particle filter at this position. . . .

[0016] A hollow cylindrical filter element 20 encloses the tube 15 inside the housing 14. The filter element 20 essentially consists of an inert, finely-porous material such as for instance a ceramic material which allows fine particles carried in the domestic water to penetrate the filter element and there to be deposited over a large volume. . . .

(See Buchstab et al. Figures 1-2 and [0015], line 1, and [0014]-[0016], emphasis added)

In other words, Buchstab et al. discloses that when the quality of domestic water does not require adsorption filtering, then the water filter 4 can either be “unoccupied” or occupied with filter elements to do “particle” filtering, see [0014], lines 1-8, where “particle” filtering is disclosed at [0016], lines 1-6. When the water filter 4 is left “unoccupied,” then,
the inside cartridge does not contain filter elements.
Buchstab et al. discloses the claimed invention except for:
the inside cartridge including one or more surfaces, which when the inside cartridge is installed, holds at least one valve on the filter head open.

However, Buchstab et al. discloses the inside cartridge (inside cartridge is Figure 1’s “water filter 4” shown in Figure 2, see [0015], line 1, “wherein the inside cartridge does not contain filter elements,” see Rejection for Claim 1 above).
Like Buchstab et al., An et al. discloses a system having an inside cartridge (see An et al. 1:15-18, 1:24-26, Title, Figures 1-8 and 3:44-62, disclosing a “refrigerator” with a “water purifying system having a filter assembly,” the filter assembly 60 being the disclosed cartridge).  (See above Rejection for Claim 1, Buchstab et al. disclosing a system having an inside cartridge).  An et al. further teaches the system includes at least one valve (valve assembly 10) attached to the inside cartridge, and the at least one valve provides the following advantages:
As is apparent from the above description, a water purifying system (the disclosed system including a refrigerator) according to the embodiment of the present invention, a filter assembly (the disclosed inside cartridge) is connected to a valve assembly (the disclosed at least one valve) through a linear motion, and a fluid guided in through an inlet may be purified and discharged by a relatively simple operation of the filter assembly.
When the filter assembly is connected, opening of an inflow path and an outflow path may be achieved by moving a head member of a valve assembly upward by a predetermined distance. Therefore, a relative movement of the valve assembly is minimized during connection of the filter assembly, thereby improving durability of the valve assembly.
On the other hand, when the filter assembly is separated from the valve assembly, the inflow path and the outflow path are closed by a simple mechanical operation while simultaneously opening a bypass path formed between a valve cover and the head member.  (See An et al. 9:1-17)

The particular at least one valve structure disclosed by An et al. is used “to prevent . . . an undesired leakage of the raw water” when the filter is changed (see An et al. 5:50-6:3, particularly lines 5:65-6:3), which would be of interest to Buchstab et al.
In other words, An et al. discloses:
the inside cartridge (filter assembly 60) including one or more surfaces (surfaces of filter assembly 60 connecting to filter head, filter head including supporting member 80 and valve assembly 10), which when the inside cartridge is installed (see Figure 7 and 5:11-18), holds at least one valve (valve unit 40 open to inflow path 31 from inlet 21; and valve unit 40 open to outflow path 32 to outlet 22, see Figure 7 and 5:11-18) on the filter head (filter head including supporting member 80 and valve assembly 10) open, as disclosed in Figure 7 and 5:11-18.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct the Buchstab et al. inside cartridge attached to the at least one valve taught by An et al., i.e.,
the inside cartridge including one or more surfaces, which when the inside cartridge is installed, holds at least one valve on the filter head open,

as taught by An et al. since:
1).	Like Buchstab et al., An et al. discloses a system having an inside cartridge (see An et al. 1:15-18, 1:24-26, Title, Figures 1-8 and 3:44-62, disclosing a “refrigerator” with a “water purifying system having a filter assembly,” the filter assembly 60 being the disclosed cartridge), (see above Rejection for Claim 1, Buchstab et al. disclosing a system having an inside cartridge);
2).	An et al. states that the system includes at least one valve (valve assembly 10) attached to the inside cartridge, and the at least one valve provides the following advantages:
As is apparent from the above description, a water purifying system (the disclosed system including a refrigerator) according to the embodiment of the present invention, a filter assembly (the disclosed inside cartridge) is connected to a valve assembly (the disclosed at least one valve) through a linear motion, and a fluid guided in through an inlet may be purified and discharged by a relatively simple operation of the filter assembly.
When the filter assembly is connected, opening of an inflow path and an outflow path may be achieved by moving a head member of a valve assembly upward by a predetermined distance. Therefore, a relative movement of the valve assembly is minimized during connection of the filter assembly, thereby improving durability of the valve assembly.
On the other hand, when the filter assembly is separated from the valve assembly, the inflow path and the outflow path are closed by a simple mechanical operation while simultaneously opening a bypass path formed between a valve cover and the head member.  (See An et al. 9:1-17)

Moreover, the at least one valve structure disclosed by An et al. is used “to prevent . . . an undesired leakage of the raw water” when the filter is changed (see An et al. 5:50-6:3, particularly line 65-60) – and preventing undesired leakage of raw water is of great interest to Buchstab et al. since the Buchstab et al. inner cartridge is “exchangeable” (see Buchstab et al. Abstract) and, further, the Buchstab et al. inner cartridge has the option of being “unoccupied” or occupied with filter elements to do “particle” filtering, depending on how “good” “the quality of domestic water” is (see Rejection for Claim 1 above), and preventing undesired leakage of raw water would be useful when the inner cartridge is exchanged.
Additional Disclosures Include:
Claim 2 – The Combination discloses the system of Claim 1, the one or more surfaces being located on one or more protrusions (connection part 77) on a cover (filter head 70) of the inside cartridge (filter assembly 60), as taught by An et al. in Figure 4.  (See Rejection for Claim 1 for motivation to combine)
Claim 3 – The Combination discloses the system of Claim 2, the one or more protrusions (connection part 77) having a flat surface (top surface of connection part 77 having slant surface 78) at one end that faces the filter head (filter head including supporting member 80 and valve assembly 10) when the inside cartridge (filter assembly 60) is connected to the filter head, as taught by An et al. in Figures 1 and 2 and in Figures 4 and 7, and at least one side (slant surface 78 side of flat surface, i.e. top surface of connection part 77) sloping from the flat surface towards the inside cartridge, as taught by An et al. in Figures 1 and 2 and in Figures 4 and 7.  (See Rejection for Claim 1 for motivation to combine)
Claim 5 – The Combination discloses the system of Claim 1, the inside cartridge (filter assembly 60) further comprising a cartridge cover (filter head 70) having one or more holes (plurality of second openings 73) around sides of the cartridge cover, and an opening (first opening 71) in a center of the cartridge cover, as taught by An et al. in Figure 6.  (See Rejection for Claim 1 for motivation to combine).
Claim 6 – The Combination discloses the system of Claim 5,
wherein the inside cartridge (filter assembly 60) comprises:  a cartridge cover (filter head 70) having a neck (neck of filter head 70), the neck having a channel (second opening part 74) on a side of the neck for accepting fluids and an opening (first opening 71) at the top of the neck for fluids to exit, as disclosed at An et al.’s Figure 6 and at 7:8-15 (see Rejection for Claim 1 for motivation to combine).
Claim 9 – The Combination discloses the system of Claim 1 further comprising
a filter head (filter head including base area 3 “retainer” with base 10, see Buchstab et al. Figures 1-2 and [0015], the Buchstab et al. filter head modified as disclosed by An et al. in Figures 1-4, the modified filter head including valve assembly 10 and supporting member 80) configured for installing in the refrigerator (Buchstab et al. Figure 1 “refrigeration device” with body 1, [0011]), the filter head being configured to mate with the inside cartridge, as disclosed in Buchstab et al. Figure 1,
the filter head (filter head including base area 3 “retainer” with base 10, see Buchstab et al. Figures 1-2 and [0015], the Buchstab et al. filter head modified as disclosed by An et al. in Figures 1-4, the modified filter head including valve assembly 10 and supporting member 80), where An et al. discloses the filter head having at least one valve (valve unit 40 open to inflow path 31 from inlet 21; and valve unit 40 open to outflow path 32 to outlet 22, see Figure 7 and 5:11-18) is held open (for flow through the inside cartridge, see An et al. Figures 4 and 7-8, and 5:4-18) by the inside cartridge as disclosed by the flow arrows in An et al. Figure 8, and closes (for flow not through the inside cartridge, see An et al. Figures 4-5) when the inside cartridge is detached, as disclosed by the flow arrows in An et al. Figure 5.  (See Rejection for Claim 1 for motivation to combine)
Claim 10 – The Combination discloses the system of Claim 9, the filter head further comprising, as taught by An et al.:
a manifold (manifold of valve assembly 10 including well for accepting elastic member 42) having a well (well for accepting elastic member 42) for accepting a spring (elastic member 42 of valve unit 40) for biasing a plug (valve body 42 and sealing member 43 of valve unit 40) to a closed position, as disclosed at 6:20-61, an inlet conduit (inlet conduit bringing inflow path 31 into manifold of valve assembly 10, 4:26-34); an outlet conduit (outlet conduit bringing outflow path 32 out of manifold of valve assembly 10, 4:26-34), with flow arrows shown in Figures 5 and 8; and
a channel (channel connecting inlet conduit to valve unit 40’s well with elastic member 42, valve unit 40 on inflow path 31; channel connecting outlet conduit to valve unit 40’s well with elastic member 42, valve unit 40 on outflow path 32) connected to one of the inlet conduit or outlet conduit, the well being located in the channel, as disclosed above and in Figures 4-5 and 7-8.
See An et al. Figures 4-5, 7-8, 6:20-61 for disclosing the how the at least one valves works, i.e. how the plug, spring, and well, work, and 4:26-34 for disclosing the inflow path and outflow path through the valve assembly and filter assembly, i.e. through the at least one valve and inside cartridge.  (See Rejection for Claim 1 for motivation to combine)
Claim 11 – The Combination, i.e. An et al., discloses the system of Claim 10, the filter head further comprising a filter distributor (filter distributor is valve assembly 10 connected below the manifold of valve assembly 10, the manifold of valve assembly 10 including well for accepting elastic member 42) that connects to the manifold (manifold of valve assembly 10 including well for accepting elastic member 42), as shown in Figures 4-5 and 7-8, the filter distributor covering one side of the channel (channel connecting inlet conduit to valve unit 40’s well with elastic member 42, valve unit 40 on inflow path 31; channel connecting outlet conduit to valve unit 40’s well with elastic member 42, valve unit 40 on outflow path 32), as shown in An et al. Figures 4-5 and 7-8.  (See Rejection for Claim 1 for motivation to combine)
Claim 12 – The Combination, i.e. An et al., discloses the system of Claim 11, the filter distributor (filter distributor is valve assembly 10 connected below the manifold of valve assembly 10, the manifold of valve assembly 10 including well for accepting elastic member 42) including an output channel (output channel that the plug occupies, the plug being valve member 42 and sealing member 43 of valve unit 40, the plug seated on outflow path 32, 4:26-34, see Figures 4-5 and 7-8) and an input channel (input channel that the plug occupies, the plug being valve member 42 and sealing member 43 of valve unit 40, the plug seated on inflow path 31, 4:26-34, see Figures 4-5 and 7-8), the plug occupying the input channel, as shown in An et al. Figures 4-5 and 7-8.  (See Rejection for Claim 1 for motivation to combine)
Claim 13 – The Combination, i.e. An et al., discloses the system of Claim 12, the filter head (filter head including valve assembly 10 and supporting member 80) further comprising a mask (sealing member 23) attached to an input conduit (inlet 21), an output conduit (outlet 22) and the mask covering the inlet conduit (input conduit bringing inflow path 31 into manifold of valve assembly 10, 4:26-34) and outlet conduit (outlet conduit bringing outflow path 32 out of manifold of valve assembly 10, 4:26-34) of the manifold (manifold of valve assembly 10 including well for accepting elastic member 42), as shown in An et al. Figures 3, 4-5, and 7-8. (See Rejection for Claim 1 for motivation to combine)
The claim is directed to a method.  The claim language is in bold-faced font.
Regarding Claim 16 – Buchstab et al. discloses a method comprising:
installing (“connecting,” see [0014], lines 1-6) at least a filter (filter is upstream adsorption filter 27, [0013]-[0014]) that is outside of an appliance (Figure 1 “refrigeration device” with body 1, [0011]), as shown in Figure 1, effective for removing heavy metals from water, when the disclosed filter, i.e. upstream adsorption filter 27, is an “active carbon” adsorption filter (see [0005], and [0013]-[0014]) since active carbon adsorption filters inherently remove or “filter out from the water chlorine or other substances,” including the recited “heavy metals” (see Conclusion section below, LeBleu disclosing that active carbon adsorption filters inherently remove heavy metals); and
installing (i.e. water filter 4’s “filter cartridge 13” is “screwed or locked into base 10,” as disclosed in Figures 1-2 and at [0015]) a cartridge (cartridge is Figure 1’s “water filter 4” shown in Figure 2, see [0015], line 1) on a filter head (filter head including base area 3 “retainer” with base 10, see Figures 1-2 and [0015]) that is within the appliance, as shown in Figures 1 and 2, the filter head within the appliance being downstream from the filter that is outside of the appliance, since the filter is the “upstream adsorption filter (see [0014]), such that fluids entering the appliance is first filtered by the filter outside of the appliance and then pass the cartridge installed within the appliance, as disclosed in Figure 1 and at [0012] and [0014];
wherein the cartridge (inside cartridge is Figure 1’s “water filter 4” shown in Figure 2, see [0015], line 1) does not contain filter elements, when the cartridge is “unoccupied,” as disclosed at [0014], lines 1-8.  Details follow.
Buchstab et al. discloses:
[0014] If the quality of the domestic water is so good that no adsorption filtering is necessary, or if an adsorption filter 27 is already connected in the domestic water system upstream of the refrigeration device, as shown in FIG. 1, a filter of this type is not required in the water supply line 5 of the refrigeration device itself. In such a case, instead of leaving the mounting location of the water filter 4 in the refrigeration device unoccupied, it is proposed to fit a particle filter at this position. . . .

[0016] A hollow cylindrical filter element 20 encloses the tube 15 inside the housing 14. The filter element 20 essentially consists of an inert, finely-porous material such as for instance a ceramic material which allows fine particles carried in the domestic water to penetrate the filter element and there to be deposited over a large volume. . . .

(See Buchstab et al. Figures 1-2 and [0015], line 1, and [0014]-[0016], emphasis added)

In other words, Buchstab et al. discloses that when the quality of domestic water does not require adsorption filtering, then the water filter 4 can either be “unoccupied” or occupied with filter elements to do “particle” filtering, see [0014], lines 1-8, where “particle” filtering is disclosed at [0016], lines 1-6. When the water filter 4 is left “unoccupied,” then,
the cartridge does not contain filter elements.
Buchstab et al. discloses the claimed invention except for:
holding at least one valve on the filter head open, by keeping the cartridge attached to the filter head.

However Buchstab et al. discloses keeping the cartridge (cartridge is Figure 1’s “water filter 4” shown in Figure 2, see [0015], line 1) attached to the filter head (filter head including base area 3 “retainer” with base 10, see Figures 1-2 and [0015]) as shown in Figures 1 and 2.
Like Buchstab et al., An et al. discloses an appliance, i.e. a refrigerator, having a cartridge (see An et al. 1:15-18, 1:24-26, Title, Figures 1-8 and 3:44-62, disclosing a “refrigerator” with a “water purifying system having a filter assembly,” the filter assembly 60 being the disclosed cartridge).  (See above Rejection for Claim 16, Buchstab et al. disclosing a refrigerator having a cartridge)  An et al. further teaches the appliance, i.e. refrigerator, includes at least one valve (valve assembly 10) on a filter head (filter head including supporting member 80 and valve assembly 10), and the method step of:
installing (see Figures 2 and 1) the cartridge (filter assembly 60) on the filter head (filter head including supporting member 80 and valve assembly 10) and holding at least one valve (valve unit 40 open to inflow path 31 from inlet 21; and valve unit 40 open to outflow path 32 to outlet 22, see Figures 7-8 and 5:11-18) on the filter head open, by keeping the cartridge attached to the filter head, as disclosed by An et al. in Figures 7-8 and at 5:11-18.
An et al. further teaches that providing this at least one valve structure provides the following advantages:
As is apparent from the above description, a water purifying system (the disclosed system including a refrigerator) according to the embodiment of the present invention, a filter assembly (the disclosed cartridge) is connected to a valve assembly (the disclosed at least one valve) through a linear motion, and a fluid guided in through an inlet may be purified and discharged by a relatively simple operation of the filter assembly.
When the filter assembly is connected, opening of an inflow path and an outflow path may be achieved by moving a head member of a valve assembly upward by a predetermined distance. Therefore, a relative movement of the valve assembly is minimized during connection of the filter assembly, thereby improving durability of the valve assembly.
On the other hand, when the filter assembly is separated from the valve assembly, the inflow path and the outflow path are closed by a simple mechanical operation while simultaneously opening a bypass path formed between a valve cover and the head member.  (See An et al. 9:1-17)

Moreover, the at least one valve structure disclosed by An et al. is used “to prevent . . . an undesired leakage of the raw water” when the cartridge is changed (see An et al. 5:50-6:3, particularly line 65-60), which would be of interest to Buchstab et al.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated in the Buchstab et al. method, to provide the at least one valve as taught by An et al., and include the method step of:
holding at least one valve on the filter head open, by keeping the cartridge attached to the filter head,

as taught by An et al. since:
1).	Like Buchstab et al., An et al. discloses an appliance, i.e. a refrigerator, having a cartridge (see An et al. 1:15-18, 1:24-26, Title, Figures 1-8 and 3:44-62, disclosing a “refrigerator” with a “water purifying system having a filter assembly,” the filter assembly 60 being the disclosed cartridge) (see above Rejection for Claim 16, Buchstab et al. disclosing a refrigerator having a cartridge);
2).	An et al. further states that providing this at least one valve structure provides the following advantages:
As is apparent from the above description, a water purifying system (including the disclosed appliance, i.e. refrigerator) according to the embodiment of the present invention, a filter assembly (the disclosed cartridge) is connected to a valve assembly (the disclosed at least one valve) through a linear motion, and a fluid guided in through an inlet may be purified and discharged by a relatively simple operation of the filter assembly.
When the filter assembly is connected, opening of an inflow path and an outflow path may be achieved by moving a head member of a valve assembly upward by a predetermined distance. Therefore, a relative movement of the valve assembly is minimized during connection of the filter assembly, thereby improving durability of the valve assembly.
On the other hand, when the filter assembly is separated from the valve assembly, the inflow path and the outflow path are closed by a simple mechanical operation while simultaneously opening a bypass path formed between a valve cover and the head member.  (See An et al. 9:1-17)

Moreover, the at least one valve structure disclosed by An et al. is used “to prevent . . . an undesired leakage of the raw water” when the cartridge is changed (see An et al. 5:50-6:3, particularly line 65-60) – and preventing undesired leakage of raw water is of great interest to Buchstab et al. since the Buchstab et al. cartridge is “exchangeable” (see Buchstab et al. Abstract) and, further, the Buchstab et al. cartridge has the option of being “unoccupied” or occupied with filter elements to do “particle” filtering, depending on how “good” “the quality of domestic water” is (see Rejection for Claim 16 above), and preventing undesired leakage of raw water would be useful when the cartridge is exchanged.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Buchstab et al., in view of An et al., as applied to Claim 13, in further view of Rotter et al. (US-8020403-B2, Sep. 20, 2011).  Buchstab et al., in view of An et al., are hereinafter known as the Combination.
The claims are directed towards an apparatus.  The claim language is in bold-faced font.
Regarding Claim 14 – The Combination discloses the system of Claim 13, but does not teach the system further comprising a guard covering an end of the manifold opposite an end of the manifold to which a (the) fluid distributor is connected.
However, the Combination discloses a system (Buchstab et al. Figure 1, [0009]) with a refrigerator (Buchstab et al. Figure 1 “refrigeration device” with body 1, [0011]), having an inside cartridge (inside cartridge is Buchstab et al.’s Figure 1 “water filter 4,” shown in Figure 2, [0015], line 1).
The Combination’s inside filter cartridge is connected to a water system, the connection modified by An et al.  The Combination’s inside filter cartridge (filter assembly 60) is connected to a filter distributor (filter distributor is valve assembly 10 connected below the manifold of valve assembly 10, the manifold of valve assembly 10 including well for accepting elastic member 42), which in turn is connected to one end of a manifold (manifold of valve assembly 10 including well for accepting elastic member 42), as disclosed in An et al. Figures 4-5 and 7-8.  The manifold’s other end is connected to a water inlet conduit (inlet conduit bringing inflow path 31 into manifold of valve assembly 10, 4:26-34) and a water outlet conduit (outlet conduit bringing outflow path 32 out of manifold of valve assembly 10, 4:26-34), as disclosed in An et al.’s Figures 4-5 and 7-8.  (See Rejection for Claim 1 for motivation to combine)
Like the Combination, Rotter et al. discloses a system (“water system”) with a refrigerator, having an inside cartridge (“filter cartridge”).  (See Rotter et al. Abstract) (See two paragraphs up for what the Combination discloses)
Like the Combination, Rotter et al. discloses the inside filter cartridge (filter cartridge 52) is connected to a filter distributor (filter distributor is connected to side of manifold where “[t]he filter cartridge 52 is mounted to the manifold 50 by threads or twist block action, as is known in the art,” see 3:33-35), which in turn is connected to one end of a manifold (manifold 50), as disclosed at Figure 12 and 3:33-34. The manifold’s other end is connected to a water inlet conduit (water inlet line 70) and a water outlet conduit (water outlet line 72), as disclosed at Figure 12 and 3:34-38.  (See two paragraphs up for what the Combination teaches)
Rotter et al. further discloses:
the system further comprising a guard (body 60) covering an end of the manifold (manifold 50)[,] opposite an end of the manifold to which a (the) fluid distributor (filter distributor is connected to side of manifold where “[t]he filter cartridge 52 is mounted to the manifold 50 by threads or twist block action, as is known in the art,” 3:33-35) is connected.

Rotter et al. further teaches: 
The filter manifold 50 includes a body 60, with a pair of pins 62 extending from opposite sides so as to define a pivot axis. The pins are received in recesses 64 in the bracket 44 and are retained in any convenient manner.  For example, in a preferred embodiment, one of the pins extends into a hole in 30 the wall 66, while the opposite pin is snap fit beneath a tab 68 so that the manifold 50 is pivotally mounted to the bracket 44.  (See Rotter et al. 3:26-38 and Figures 12 and 8)

In other words, Rotter et al. discloses that such a guard provides a way to “pivotally mount” the inside cartridge to a refrigerator bracket, “so as to provide access to the filter cartridge 52 when the cartridge needs replacing,” (see Rotter et al. 4:39-51).
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to construct the Combination’s manifold and filter distributor wherein:
the system further comprising a guard covering an end of the manifold, opposite an end of the manifold to which a (the) fluid distributor is connected,

as taught by Rotter et al. since:
1).	Like the Combination, Rotter et al. discloses a system with a refrigerator, having an inside cartridge.  Like the Combination, Rotter et al. discloses the inside filter cartridge is connected to a filter distributor, which in turn is connected to one end of a manifold – and the manifold’s other end is connected to a water inlet conduit and a water outlet conduit (See above five paragraphs);
2).	Rotter et al. further states: 
The filter manifold 50 includes a body 60, with a pair of pins 62 extending from opposite sides so as to define a pivot axis. The pins are received in recesses 64 in the bracket 44 and are retained in any convenient manner.  For example, in a preferred embodiment, one of the pins extends into a hole in 30 the wall 66, while the opposite pin is snap fit beneath a tab 68 so that the manifold 50 is pivotally mounted to the bracket 44.  (See Rotter et al. 3:26-38 and Figures 12 and 8)

In other words, Rotter et al. discloses that such a guard provides a way to “pivotally mount” the inside cartridge to a refrigerator bracket, “so as to provide access to the filter cartridge 52 when the cartridge needs replacing,” (see Rotter et al. 4:39-51).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
A).	LeBleu (US-5845504-A, Dec. 8, 1998) – LeBleu discloses that activated carbon inherently removes heavy metals from water.  (See LeBleu Abstract, particularly line 15; Figures 18a-b and 8:26-34; and 11:22-27)
Applicant indicated continuation-in-part relationships between the instant application and four utility applications (U.S. Serial Nos. 15/194,441, 15/166,231, 15/200,697, and 15/945,234). The four utility applications were published as follows.
B).	U.S. Serial No. 15/194,441, filed Jun. 27, 2016, pub. as US-20170340993-A1, Nov. 30, 2017.
C).	U.S. Serial No. 15/166,231, filed May 26, 2016, pub. as US-20170304751-A1, Oct. 26, 2017.
D).	U.S. Serial No. 15/200,697, filed Jul. 1, 2016, pub. as US-20180001241-A1, Jan. 4, 2018, now a patent and pub. as US-10357727-B2, Jul. 23, 2019.
E).	U.S. Serial No. 15/945,234, filed Apr. 4, 2018, pub. as US-20180221794-A1, Aug. 9, 2018.
In the related utility application U.S. Serial No. 15/945,234, the art being applied in the claim rejections follows.
F).	Buchstab et al. (US-20090277823-A1, Nov. 12, 2009).
G).	Bassett et al. (US-20050067342-A1, Mar. 31, 2005).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE R ANDERSON whose telephone number is 571-270-3166.  The examiner can normally be reached on Monday – Thursday, 8:00 am – 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.R.A./Examiner, Art Unit 1779                                                                                                                                                                                                        4/3/2021

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779